Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a FINAL Rejection to Amendments and Arguments filed by Applicant on 11/30/2021. Claims 1, 2, 5,7-11,14-15 have been amended. Currently pending for review are Claims 1, 2, 4, 5, and 7-20.
Response to Amendment
Regarding the Specification and Claims Objections made in the Office Action filed on 08/31/2021. Amendments/Remarks & Arguments filed by Applicant on 11/30/2021 correct the objection and/or are persuasive. Therefore, the Specification and Claims Objections made in the Office Action filed on 08/31/2021 has been withdrawn unless otherwise indicated below.
Regarding the 35 U.S.C. 112(b) Rejections made in the Office Action filed on 08/31/2021. Amendments/Remarks & Arguments filed by Applicant on 11/30/2021 correct the rejection and/or are persuasive. Therefore, the 35 U.S.C. 112(b) Rejections made in the Office Action filed on 08/31/2021 has been withdrawn unless otherwise indicated below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 16/573,141(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as indicated below. The Office takes the position that the difference between Claim 2 of the instant Application and Claim 3 of the copending Application 16/573141 being such that clamp “configured to receive or be removed from the overhead bar when the clamp is open and to grip the overhead bar in angular positions relative to the overhead bar when the clamp is closed;”, would have been obvious in view of Ciminski et al (US 20110162173) which teaches a clamp which open and closes to for clamping. And therefore such limitation would have been obvious and does not patentably distinguish Claim 2 of the instant Application over Claim 3 of Copending Application 16/573,141.

Claim 3 of Copending Application 16/573,141
Difference between the claim 2 of the instant Application
An exercise training device configured for connection to a laterally extending overhead bar and for use in modifying a toes to bar exercise, comprising: at least one bar mounting assembly comprising a clamp configured to receive or be removed from the overhead bar when the clamp is open and to grip the overhead bar in angular positions relative to the overhead bar when the clamp is closed; a spacer portion connected at a first end to and extending longitudinally away from the at least one bar mounting assembly, and connected at an opposed second end to an elongated, laterally extending target portion; 
a laterally extending overhead bar and for use in modifying a toes to bar exercise, comprising: at least one bar mounting assembly configured to be connected to the overhead bar in angular positions relative to the overhead bar; a spacer portion connected at a first end to and extending longitudinally away from the at least one bar mounting assembly, and connected at an opposed second end to an elongated, laterally extending target portion; wherein the at least one bar mountinq assembly and the spacer portion are confiqured to support 
configured to receive or be removed from the overhead bar when the clamp is open and to grip the overhead bar in angular positions relative to the overhead bar when the clamp is closed;


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 14, 15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Louis R. Fry (US 3612042).
Regarding Claims 1 and 2, Fry teaches teaches an exercise training device configured for connection to a laterally extending overhead bar 10 and for use in modifying a toes to bar exercise (Refer to Fig. 1 to depict that device is used for lifting a foot/toe), comprising:                  at least one bar mounting assembly 22 comprising a clamp 30,31 configured to receive or be removed from the overhead bar 10 when the clamp 22 is open and to grip the overhead bar 10 in angular positions relative to the overhead bar 10 when the clamp is closed (Refer to Fig. 3 Refer to Fig. 2 Col 2 Lines 33-65:” Clamp 24, like clamp 22, includes a fixed clamp member 30 and a pivoted clamp member 31. Clamp member 30 includes a cylindrical neck part 32 which is separated from the remainder of clamp member 30 by a shoulder 34.”..The office takes the position that the clamp 22 is pivotable openable via parts 30,31 and that the toothed configuration of the inside of the clamp allows it to be angularly positionable);                  a spacer portion 20 connected at a first end to and extending longitudinally away from the at least one bar mounting assembly 22, and connected at an opposed second end to an elongated, laterally extending target portion 26 (Refer to Figs.1&2);                    wherein the at least one bar mounting assembly 22 and the spacer portion 20 are configured to support the elongated, laterally extending target portion 26. The Office takes the position that the limitation of  “for use in a position below the overhead bar and the elongated, laterally extending target portion is configured to provide a target to be contacted by feet of a user when the user grasps and hangs from the overhead bar while training to perform a modified toes to bar exercise; and wherein the at least one bar mounting assembly and the spacer portion are configured to support the elongated, laterally Refer to Fig. 3) such as above or below the bar 10, and further a user could use the overhead bar 10 via grasping and hanging from such member to reposition the users leg/foot on the target portion 68 (Refer to Figs. 1&2). Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP § 2114.
Regarding Claim 4, Fry continues to teach wherein the at least one bar mounting assembly further comprises a clamp having adjustable gripping force (Refer to Fig. 3 Col 2 Lines 33-65..The Office takes the position that the clamp 22 has a gripping force that is adjustable via adjusting screw member shown below).
    PNG
    media_image1.png
    714
    341
    media_image1.png
    Greyscale

Regarding Claim 14, Fry continues to teach wherein the spacer portion 20 extends generally in a single plane (Refer to FIG. 1).
Regarding Claim 15, Fry continues to teach wherein the spacer portion 20 extends generally in a single plane and the elongated, laterally extending target portion 26 extends in a plane generally perpendicular to the general plane of the spacer portion (Refer to Fig. 1).
Regarding Claim 19, Fry continues to teach wherein the spacer portion 20 includes at least a first member 28 connected to the at least one bar mounting assembly 22 and at least a second member 24 connected to the elongated, laterally extending target portion 26 (Refer to Fig. 3).
Allowable Subject Matter
Claims 5, 7-13, 16-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Fry, Duba, and Fitzpatrick are the closest prior arts to the claimed invention but fails to teach the claimed invention as whole, such that although Duba and Fitzpatrick teach wherein the elongated, laterally extending target portion is a flexible material, loop, and/or the spacer portion is length adjustable, Y-shaped, or U-shaped but fails to teach a clamp configured to receive or be removed from the overhead bar when the clamp is open and to grip the overhead bar in angular positions relative to the overhead bar when the clamp is closed. Although, such clamps are known in the art as taught by Fry et al, such .
Response to Arguments
In regards to Applicant’s Argument of 35 U.S.C. 102(a)(1) Rejection to the claims made in view of Fry on 08/31/2021:                    Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. Wherein Applicant argues that “The teachings of Fry have nothing to do with high intensity athletic training that may include scaling of an extremely challenging toes to bar exercise, or the claimed inventive subject matter provided by Applicant that teaches a device and method for such activity. The lateral orientation of an overhead bar and target portion are required in amended independent claim 1 and are not present in Fry, which dictates a fundamentally different structure for a different purpose. Fry does not provide the claimed bar mount assembly, spacer portion and target portion having the attributes set forth in amended claim 1. Applicant's structures, teaching and device of amended claim 1 present a target to be contacted by feet of a user in performing a toes to bar exercise which are substantially distinguishable from Fry. There are no teachings that recognize or solve the problem MPEP 2111.04   “Adapted to,” “Adapted for,” “Wherein,” and “Whereby” Clauses [R-9].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784